Title: General Orders, 22 March 1778
From: Washington, George
To: 

 

Head-Quarters V. Forge Sunday March 22nd 1778.
Beverly—Buxton Brent.


As a System of easy Manœuvres and Exercise is to be introduced with a view of establishing Uniformity in these points throughout the Army the Commanding Officers of Brigades and Regiments are desired to discontinue exercising & manœuvring their men by way of instruction until new regulations shall be distributed—Such Evolutions and Exercise as are indispen[s]ibly necessary in the ordinary Camp duties may in the mean time be performed according to the accustomed methods.
The prices of the following Articles, Rum, French Bra[n]dy, Gen, Spirits and Cyder Royal not being rated in the general orders of 26th January last, the venders of these Articles have taken advantage and therefore sell them at the most exorbitant rates. The Brigadiers and officers commanding Brigades are desired to meet at General Woodford’s Quarters on tuesday morning at ten ôClock and regulate the prices of the above.
Adjutant General to purchase all Arms and Accoutrements of deserters, and no other Person.
Captain Seely is appointed Brigade Major vice, Brigade Major McGowin who is to act as Brigade Inspector, in the second Pennsylvania Brigade.
A return of Drums and Fifes wanting in the several Brigades to be given in to the Adjutant General tomorrow at orderly-time.
